 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5623 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the homebuyer tax credit for the purchase of a principal residence before October 1, 2010, in the case of a written binding contract entered into with respect to such principal residence before May 1, 2010, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homebuyer Assistance and Improvement Act of 2010. 
2.Extension of homebuyer credit for certain purchases pursuant to binding contracts
(a)In generalParagraph (2) of section 36(h) of the Internal Revenue Code of 1986 is amended by striking paragraph (1) shall be applied by substituting July 1, 2010 and inserting and who purchases such residence before October 1, 2010, paragraph (1) shall be applied by substituting October 1, 2010.
(b)Conforming amendmentSubparagraph (B) of section 36(h)(3) of such Code is amended by inserting , and for October 1, 2010 after for July 1, 2010.
(c)Effective dateThe amendments made by this section shall apply to residences purchased after June 30, 2010.
3.Application of bad checks penalty to electronic payments
(a)In generalSection 6657 of the Internal Revenue Code of 1986 is amended—
(1)by striking If any check or money order in payment of any amount and inserting If any instrument in payment, by any commercially acceptable means, of any amount, and
(2)by striking such check each place it appears and inserting such instrument.
(b)Effective datesThe amendments made by this section shall apply to instruments tendered after the date of the enactment of this Act.
4.Disclosure of prisoner return information to State prisons
(a)In generalSubparagraph (A) of section 6103(k)(10) of the Internal Revenue Code of 1986 is amended—
(1)by inserting and the head of any State agency charged with the responsibility for administration of prisons after the head of the Federal Bureau of Prisons, and
(2)by striking Federal prison and inserting Federal or State prison.
(b)Restriction on redisclosureSubparagraph (B) of section 6103(k)(10) of such Code is amended—
(1)by inserting and the head of any State agency charged with the responsibility for administration of prisons after the head of the Federal Bureau of Prisons, and
(2)by inserting or agency after such Bureau.
(c)RecordkeepingParagraph (4) of section 6103(p) of such Code is amended by inserting (k)(10), before (l)(6), in the matter preceding subparagraph (A). 
(d)Clerical amendmentThe heading of paragraph (10) of section 6103(k) of such Code is amended by striking of prisoners to federal bureau of prisons and inserting to certain prison officials.
(e)Effective dateThe amendments made by this section shall apply to disclosures made after the date of the enactment of this Act.
5.Amendment of Travel Promotion Act of 2009
(a)Travel promotion fund feesSection 217(h)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)) is amended—
(1)by striking subsection (d) of section 11 of the Travel Promotion Act of 2009. in clause (ii) and inserting subsection (d) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)).; and
(2)by striking September 30, 2014. in clause (iii) and inserting September 30, 2015..
(b)Implementation beginning in fiscal year 2011Subsection (d) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)) is amended—
(1)by striking For fiscal year 2010, the in paragraph (2)(A) and inserting The;
(2)by striking quarterly, beginning on January 1, 2010, in paragraph (2)(A) and inserting monthly, immediately following the collection of fees under section 217(h)(3)(B)(i)(I) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)(B)(i)(I)),;
(3)by striking fiscal years 2011 through 2014, in paragraph (2)(B) and inserting fiscal years 2012 through 2015,;
(4)by striking fiscal year 2010, in paragraph (3)(A) and inserting fiscal year 2011,;
(5)by striking fiscal year 2011, each place it appears in paragraph (3)(A) and inserting fiscal year 2012,; and
(6)by striking fiscal year 2010, 2011, 2012, 2013, or 2014 in paragraph (4)(B) and inserting fiscal year 2011, 2012, 2013, 2014, or 2015.
6.Paygo complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
